DETAILED ACTION
In response to communications filed 07/20/2020 & 08/18/2020.
Claims 1, 4, 6-9 and 12-14 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2020 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/23/2020 has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Ackerman (Reg. No. 37,761) on February 10th 2021.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 1 and 9 as the following:

--1. (Amended) A terminal, comprising:
	at least one processor;
	a memory connected with the at least one processor, wherein the memory 	comprises at least one program instruction and the at least one processor 	executes the at least one program instruction to:		
transmit connection confirmation data packets to a wireless network device, and receive response data packets corresponding to the connection confirmation data packets, wherein the connection confirmation data packets are used to keep data links between the terminal and the wireless network device alive; 
determine whether to receive the response data packets from the wireless network device responsive to the connection confirmation data packets, and re-transmit the connection confirmation data packets to the wireless network device within a preset 
store variable parameters corresponding to the transmission characteristic of the connection confirmation data packets;
compute the variable parameters based on information of signal strength of wireless channels;
adaptively adjust the transmission time intervals of the connection confirmation data packets in re-transmissions to the wireless network device based on computed variable parameters, such that the terminal avoids burst errors of a wireless communication; and
manage one of conversions of a low power mode and an active mode of the terminal, and determine whether data link between the terminal and the wireless network device is kept alive based on a reception of the response data packet, such that the terminal changes a mode from the low-power mode to the active mode.--

--9. (Amended) A transmission control method of connection confirmation data packets, comprising:
transmitting, by a terminal, the connection confirmation data packets to a wireless network device, wherein the connection confirmation data packets are used to keep data links between the wireless network device and the terminal alive;

re-transmitting, by the terminal, the connection confirmation data packets to the wireless network device within a preset re-transmission number when the terminal receives no response data packet from the wireless network device, such that the terminal adaptively adjusts a transmission characteristic of the connection confirmation data packets, and the transmission characteristic is defined as transmission time intervals of the connection confirmation data packets;
storing variable parameters corresponding to the transmission characteristic of the connection confirmation data packets;
computing the variable parameters based on information of signal strength of wireless channels;
adaptively adjusting the transmission time intervals of the connection confirmation data packets in re-transmissions to the wireless network device based on computed variable parameters, such that the terminal avoids burst errors of a wireless communication; and
managing one of conversions of a low power mode and an active mode of the terminal, and determining whether data link between the terminal and the wireless network device is kept alive based on a reception of the response data packet, such that the terminal changes a mode from the low-power mode to the active mode.--

In addition to previously canceled claims 3, 5, 10, 11, cancel claim 2.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a terminal and transmission control method of connection confirmation data packets.  The terminal transmits connection confirmation data packets to a wireless network device in order to keep data links between the wireless network device and terminal alive.  If the terminal does not receive a response data packet within a preset re-transmission number, the terminal re-transmit the connection confirmation packet and adaptively adjusts the transmission time intervals of the connection confirmation data packets in re-transmissions to the wireless network device based on computed variable parameters.  This avoids or prevents burst error of a wireless communication.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Lv et al. (US 2015/0103710 A1) that teaches transmitting radio frames to establish and/or maintain a link between a mobile station and base station.  There also exists prior art such as Araki et al. (US 2007/0202837) that teaches transmitting keep-alive signals and receiving response signals to maintain active links between a base station and terminals.  However the prior arts on record alone or in combination fails to teach and/or suggest adaptively adjusting a transmission characteristic or transmission time intervals of the connection confirmation data packets in re-transmissions to the wireless network device based on computed parameters as claimed.  
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NAJEEB ANSARI/            Examiner, Art Unit 2468                                                                                                                                                                                            
/ASAD M NAWAZ/           Supervisory Patent Examiner, Art Unit 2468